         Case 7:16-cv-08516-PMH Document 50 Filed 03/16/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT JACKSON,
                                                              MEMORANDUM OPINION
                           Plaintiff,                         AND ORDER
                    -against-
                                                              16-CV-08516 (PMH)
C.O. ANGELA JACKSON, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       Plaintiff Robert Jackson (“Plaintiff”), proceeding pro se and in forma pauperis, brings this

action under 42 U.S.C. § 1983 against Correction Officers Angela Jackson, M. Walker, and J.

James (collectively, “Defendants”). (Doc. 2, “Compl.”). Specifically, Plaintiff alleges that in June

2015—while incarcerated at Sing Sing Correctional Facility in Ossining, New York (“Sing

Sing”)—Defendants violated his constitutional rights by: (1) using excessive force against him, in

violation of the Eighth Amendment; and (2) filing a false internal complaint against him, in

violation of the Fourteenth Amendment. (See generally id.).

       On July 10, 2017, Defendants moved under Federal Rule of Civil Procedure 12(b)(6) to

dismiss Plaintiff’s due process claim along with all claims for monetary damages against them in

their official capacities. (Doc. 16). By Opinion & Order dated April 20, 2018, Judge Román

granted Defendants’ motion and granted Plaintiff leave “to file an Amended Complaint . . . on or

before June 19, 2018.” (Doc. 19 at 8). Despite securing an extension of the time within which to

file his amended pleading, Plaintiff failed to do so. Consequently, the only claim remaining in this

action is one for excessive force against Defendants in their individual capacities.

       Defendants filed an Answer on August 30, 2018 (Doc. 22) and, with leave of Court, filed

an Amended Answer on October 2, 2019. (Doc. 29, “Am. Ans.”). Shortly thereafter, in an Order
         Case 7:16-cv-08516-PMH Document 50 Filed 03/16/21 Page 2 of 9




issued on October 22, 2019, Judge Román “waive[d] the Initial Pre-trial Conference and direct[ed]

the parties to confer and complete a Case Management Plan and Scheduling Order . . . .” (Doc.

30). Although Plaintiff filed a proposed discovery plan on November 19, 2019 (Doc. 32),

Defendants filed a letter the following day to request both an extension of time within which to

submit a proposed discovery schedule and a pre-motion conference to discuss an anticipated

motion for summary judgment on the sole issue of administrative exhaustion (Doc. 31). There was

no further activity on the docket in this case until it was reassigned to this Court in April 2020.1

       On April 13, 2020, the Court granted Defendants’ request, set a briefing schedule for the

extant summary judgment motion, and directed Defendants to mail a copy of that Order to Plaintiff;

Defendants filed an affidavit of service the same day. (Doc. 33; Doc. 34). Approximately one

month later, on May 6, 2020, Defendants filed a letter requesting an extension of the briefing

schedule. (Doc. 36). In that letter, Defendants noted also that upon “conferr[ing] with the New

York State Division of Parole,” they had learned that Plaintiff had been released from custody and

was believed to be residing at an address in New York, New York. (Id.). In an endorsement dated

May 7, 2020, the Court granted Defendants’ request to extend the briefing schedule and directed

Defendants to serve a copy of that Order on Plaintiff; Defendants filed an affidavit of service the

next day indicating that the Order had been mailed to Plaintiff’s address in New York City. (Doc.

37; Doc. 38).

       Defendants filed their motion for summary judgment on June 15, 2020. (Doc. 39; Doc. 40,

“Def. Br.”). On July 23, 2020, Defendants filed a letter noting that Plaintiff’s time to oppose the

pending motion had passed and requesting that the Court consider the motion unopposed. (Doc.

44). The Court endorsed the letter on July 24, 2020, extended Plaintiff’s time to file an opposition


1
 There are two docket entries reflecting reassignment of this matter from Judge Román to this Court on
different dates. (See Apr. 3, 2020 Entry; Apr. 13, 2020 Entry).
                                                  2
            Case 7:16-cv-08516-PMH Document 50 Filed 03/16/21 Page 3 of 9




to August 24, 2020 sua sponte, and advised that “[i]f plaintiff fails to file his opposition by August

24, 2020, the motion will be deemed fully submitted and unopposed.” (Doc. 45). The Court also

instructed Defendants to serve a copy of that Order on Plaintiffs (id.); Defendants filed an affidavit

of service that reflected mailings to both Fishkill and the address in New York City shortly

thereafter. (Doc. 46). The Court has received no communications from Plaintiff since November

2019 and, as such, considers the motion fully submitted and unopposed.

          For the reasons set forth below, Defendants’ motion for summary judgment is GRANTED.

                                            BACKGROUND

          The facts, as recited below, are taken from the Complaint, Defendants’ Local Civil Rule

56.1 Statement (Doc. 42, “56.1 Stmt.”), and the admissible evidence submitted by the parties.2

     I.   The Underlying Incident

          Plaintiff’s factual allegations, in toto, are as follows:

                  After an arguement [sic] with C.O. Jackson in the messhall[,] I was
                  taken to the bridge area where the defendants beat me into a seizure,
                  then fabricated a misbehavior report to justify their actions.

(Compl. at 4). Plaintiff maintains that this incident occurred on June 4, 2015. (Id.).

    II.   Plaintiff’s Grievance

          Plaintiff filed the Grievance on June 17, 2015. (Quick Aff. ¶ 9; Quick Ex. B). Therein,

Plaintiff complained that as he “was walking out [of] the messhall” on June 4, 2015, “C.O. Ms.


2
  In support of the instant motion, defense counsel filed a Declaration annexing two affidavits (with
exhibits) for the Court’s consideration. (Doc. 41). The first affidavit is from Quandera T. Quick (“Quick”),
the Inmate Grievance Program (“IGP”) Supervisor at Sing Sing. (Doc. 41-1, “Quick Aff.” ¶ 1). This
affidavit attaches as exhibits copies of: (1) New York State Department of Corrections and Community
Supervision Directive (“DOCCS”) No. 4040 (id. 5-21, “Quick Ex. A”); (2) Plaintiff’s June 4, 2015
Grievance (“Grievance”) (id. at 22-23, “Quick Ex. B”); and (3) the written decision issued by Michael
Capra, Sing Sing’s Superintendent, on August 14, 2015 (id. at 24-25, “Quick Ex. C”). The second affidavit
is from Rachael Seguin (“Seguin”), the Assistant Director of the IGP for DOCCS and custodian of records
for the Central Office Review Committee (“CORC”). (Doc. 41-2, “Seguin Aff.”). This affidavit attaches as
exhibits copies of: (1) DOCCS Directive No. 4040 (id. at 4-20, “Seguin Ex. A”); and (2) the results of a
search for appeals filed with the CORC (id. at 21-23, “Seguin Ex. B”).
                                                      3
         Case 7:16-cv-08516-PMH Document 50 Filed 03/16/21 Page 4 of 9




Jackson and . . . other[s] . . . beat me down . . . .” (Quick Ex. B). On August 14, 2015, following

an investigation into Plaintiff’s complaint, the Sing Sing Superintendent issued a written decision

denying the Grievance. (Quick Aff. ¶ 11; Quick Ex. C). In full, the Superintendent’s written

decision reads as follows:

               Grievant claims staff harassment.

               The grievant was interviewed by a supervisor. The grievant had
               nothing further to add to his original complaint and provided no
               witnesses.

               Staff involved were interviewed and provided a written report
               denying the allegations of wrongdoing or harassing the grievant.

               Based on the investigation conducted, insufficient evidence could
               be found to substantiate the grievant [sic] allegations. Grievance is
               denied.

(Quick Ex. C). The Superintendent’s decision advised that Plaintiff had seven days to appeal the

determination to CORC, should he choose to do so (id.); however, there is no record that Plaintiff

ever appealed to CORC (Quick Aff. ¶ 12; Seguin Aff. ¶¶ 6-7; Seguin Ex. B).

                                   STANDARD OF REVIEW

       Pursuant to Federal Rule of Civil Procedure 56, a court “shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A fact is ‘material’ if it ‘might affect the

outcome of the suit under the governing law,’ and is genuinely in dispute ‘if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.’” Liverpool v. Davis, 442 F.

Supp. 3d 714, 722 (S.D.N.Y. 2020) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). “‘Factual disputes that are irrelevant or unnecessary’ are not material and thus cannot

preclude summary judgment.” Sood v. Rampersaud, No. 12-CV-5486, 2013 WL 1681261, at *1

(S.D.N.Y. Apr. 17, 2013) (quoting Anderson, 477 U.S. at 248). The Court’s duty, when

                                                 4
          Case 7:16-cv-08516-PMH Document 50 Filed 03/16/21 Page 5 of 9




determining whether summary judgment is appropriate, is “not to resolve disputed issues of fact

but to assess whether there are any factual issues to be tried.” Id. (quoting Wilson v. Nw. Mut. Ins.

Co., 625 F.3d 54, 60 (2d Cir. 2010)). Indeed, the Court’s function is not to determine the truth or

weigh the evidence; the task is material issue spotting, not material issue determining. Therefore,

“where there is an absence of sufficient proof as to one essential element of a claim, any factual

disputes with respect to other elements of the claim are immaterial . . . .” Bellotto v. Cty. of Orange,

248 F. App’x 232, 234 (2d Cir. 2007) (quoting Salahuddin v. Goord, 467 F.3d 263, 281 (2d Cir.

2006)). Claims simply cannot proceed in the absence of sufficient proof as to an essential element.

       “It is the movant’s burden to show that no genuine factual dispute exists,” Vermont Teddy

Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004) (citing Adickes v. S.H. Kress

& Co., 398 U.S. 144, 157 (1970)), and a court must “resolve all ambiguities and draw all

reasonable inferences in the non-movant's favor.” Id. (citing Giannullo v. City of New York, 322

F.3d 139, 140 (2d Cir. 2003)). Once the movant has met its burden, the non-movant “must come

forward with specific facts showing that there is a genuine issue for trial.” Liverpool, 442 F. Supp.

3d at 722 (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87

(1986)). The non-movant cannot defeat a summary judgment motion by relying on “mere

speculation or conjecture as to the true nature of the facts. . . .” Id. (quoting Knight v. U.S. Fire

Ins. Co., 804 F.2d 9, 12 (2d Cir. 1986)). However, “[i]f there is any evidence from which a

reasonable inference could be drawn in favor of the opposing party on the issue on which summary

judgment is sought, summary judgment is improper.” Sood, 2013 WL 1681261, at *2 (citing Sec.

Ins. Co. of Hartford v. Old Dominion Freight Line Inc., 391 F.3d 77, 83 (2d Cir. 2004)).

       Should there be no genuine issue of material fact, the movant must also establish its

“entitlement to judgment as a matter of law.” In re Davis New York Venture Fund Fee Litig., 805



                                                   5
          Case 7:16-cv-08516-PMH Document 50 Filed 03/16/21 Page 6 of 9




F. App’x 79, 80 (2d Cir. 2020) (quoting FIH, LLC v. Found. Capital Partners LLC, 920 F.3d 134,

140 (2d Cir. 2019)). Stated simply, the movant must establish that the law favors the judgment

sought. Gonzalez v. Rutherford Corp., 881 F. Supp. 829, 834 (E.D.N.Y. 1995) (explaining “that

summary judgment is appropriate only when . . . law supports the moving party”); Linares v. City

of White Plains, 773 F. Supp. 559, 560 (S.D.N.Y. 1991) (summary judgment is appropriate when

“the law so favors the moving party that entry of judgment in favor of the movant . . . is proper”).

This standard applies equally to claims for relief and affirmative defenses. Giordano v. Market

Am., Inc., 599 F.3d 87, 93 (2d Cir. 2010) (“The same standard applies whether summary judgment

is granted on the merits or on an affirmative defense . . . .”).3

        The Court is, of course, mindful that “[p]ro se litigants are afforded a special solicitude,”

which includes reading their filings “to raise the strongest arguments they suggest.” Mortimer v.

City of New York, No. 15-CV-7186, 2018 WL 1605982, at *9 (S.D.N.Y. Mar. 29, 2018) (internal

quotation marks omitted). “It is through this lens of leniency towards pro se litigants that this Court

must consider a defendant’s motion for summary judgment against a pro se plaintiff,” Adams v.

George, No. 18-CV-2630, 2020 WL 5504472, at *5 (S.D.N.Y. Sept. 8, 2020), but the mere fact

that a litigant is pro se “does not relieve the plaintiff of his duty to meet the requirements necessary

to defeat a motion for summary judgment,” Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d

Cir. 2003) (internal quotation marks omitted). Where, as here, a pro se litigant fails to oppose a

motion for summary judgment, the motion may be granted as unopposed only “if: (1) the plaintiff

has received adequate notice that failure to file any opposition may result in dismissal of the case;

and (2) the Court is satisfied that the facts as to which there is no genuine dispute show that the


3
  “[T]he failure to exhaust administrative remedies in compliance with the [Prison Litigation Reform Act]
is an affirmative defense” and it “may be waived” by a defendant who fails to raise it. Banks v. Cty. of
Westchester, 168 F. Supp. 3d 682, 693 n.3 (S.D.N.Y. 2016) (internal quotation marks omitted). Here,
Defendants’ Fourth Affirmative Defense was failure to comply with 42 U.S.C. § 1997e. (Am. Ans. ¶ 14).
                                                   6
          Case 7:16-cv-08516-PMH Document 50 Filed 03/16/21 Page 7 of 9




moving party is entitled to judgment as a matter of law.” McNair v. Ponte, No. 17-CV-2976, 2020

WL 3402815, at *3 (S.D.N.Y. June 18, 2020) (quoting Warren v. Chem. Bank, No. 96-CV-6075,

1999 WL 1256249, at *2 (S.D.N.Y. Dec. 22, 1999)).4

                                              ANALYSIS

        The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as available are exhausted.” 42 U.S.C. § 1997e(a). This provision “applies to all inmate

suits about prison life, whether they involve general circumstances or particular episodes,”

Hernández v. Coffey, 582 F.3d 303, 305 (2d Cir. 2009) (quoting Porter v. Nussle, 534 U.S. 516,

532 (2002)), and it is “‘mandatory’: [a]n inmate ‘shall’ bring ‘no action’ (or said more

conversationally, may not bring any action) absent exhaustion of available administrative

remedies.” Ross v. Blake, 136 S.Ct. 1850, 1856 (2016) (citation omitted). “Moreover, the PLRA

‘requires proper exhaustion, which means using all steps that the prison grievance system holds

out.’” Ayala-Rosario v. Westchester Cty., No. 19-CV-3052, 2020 WL 3618190, at *4 (S.D.N.Y.

July 2, 2020) (quoting Williams v. Priatno, 829 F.3d 118, 122 (2d Cir. 2016)). This “means that

‘prisoners must complete the administrative review process in accordance with the applicable

procedural rules—rules that are defined not by the PLRA, but by the prison grievance process

itself.’” Gottesfeld v. Anderson, No. 18-CV-10836, 2020 WL 1082590, at *6 (S.D.N.Y. Mar. 6,

2020) (quoting Johnson v. Killian, 680 F.3d 234, 238 (2d Cir. 2012)). Accordingly, the Court looks

to the process available to Plaintiff. See Dinkins v. New York, No. 19-CV-08447, 2020 WL

5659554, at *6 (S.D.N.Y. Sept. 23, 2020).


4
 Given the Court’s conclusion that there is no genuine issue of material fact as to exhaustion, it does not
need to reach Defendants’ request for an evidentiary hearing should the Court find otherwise.
                                                    7
         Case 7:16-cv-08516-PMH Document 50 Filed 03/16/21 Page 8 of 9




       There are three levels of review for inmate grievances at Sing Sing. See generally Amador

v. Andrews, 655 F.3d 89, 96-97 (2d Cir. 2011) (outlining the three-step process). First, a grievance

is reviewed by the Inmate Grievance Resolution Committee (“IGRC”), a facility-level body

consisting of inmates and facility staff members. (Quick Ex. A §§ 701.4, 701.5(a)-(b); Senguin

Ex. A §§ 701.4, 701.5(a)-(b)). Second, should the inmate be dissatisfied with the IGRC’s

determination, he may appeal that decision to the Superintendent. (Quick Ex. A § 701.5(c);

Senguin Ex. A § 701.5(c)). Finally, if the Superintendent’s conclusions are unfavorable, the inmate

may appeal that decision to CORC. (Quick Ex. A § 701.5(d)); Senguin Ex. A § 701.5(d)).

However, when a grievance concerns staff harassment, DOCCS procedures provide for an

expedited review that allows for the complaint to bypass IGRC review and proceed before the

Superintendent in the first instance. (See Quick Ex. A § 701.8; Senguin Ex. A § 701.8). Both the

Superintendent and CORC are required to “date stamp all” grievances or appeals forwarded to

them for review (Quick Ex. A §§ 701.5(c)(3), 701.5(d)(3)(i); Senguin Ex. A §§ 701.5(c)(3),

701.5(d)(3)(i)) and require entities to maintain files “for the current calendar year plus the previous

four calendar years” (Quick Ex. A § 701.6(k)(3); Senguin Ex. A § 701.6(k)(3)).

       Quick represents, as custodian of records maintained by the IGP at Sing Sing, that

grievances “are collected from the IGRC mailbox and processed” daily, in accordance with

DOCCS procedures. (Quick Aff. ¶ 5). Quick’s records reveal that Plaintiff filed the Grievance on

June 17, 2015, that the Grievance was forwarded directly to the Superintendent as one concerning

staff harassment, and that the Superintendent performed an investigation and issued a written

decision denying the Grievance on August 14, 2015. (Id. ¶¶ 9-11; Quick Ex. B). However, both

Quick and Seguin represent affirmatively that they have no record of Plaintiff taking the final step

of appealing the Superintendent’s decision to CORC. (Quick Aff. ¶12; Seguin Aff. ¶¶ 6-7).



                                                  8
          Case 7:16-cv-08516-PMH Document 50 Filed 03/16/21 Page 9 of 9




         Even while granting Plaintiff—who filed nothing in opposition to this motion, and, in fact,

has filed nothing in this case at all since November 2019 (see Doc. 32)—every conceivable benefit

of the doubt to which a pro se litigant is entitled, there is no genuine issue of material fact on the

instant motion. Consequently, summary judgment is proper here because: (1) Defendants

established that Plaintiff failed to exhaust his administrative remedies and, as such, also their

entitlement to summary judgment on the affirmative defense of Plaintiff’s failure to exhaust his

administrative remedies as required by the PLRA; and (2) Plaintiff was warned that failure to file

an opposition would result in the Court concluding that the motion was unopposed.5

                                             CONCLUSION

         Based upon the foregoing, the motion for summary judgment is GRANTED. The Clerk of

the Court is respectfully directed to terminate the motion sequence pending at Doc. 39 and to close

this case. The Clerk of the Court is directed further to mail a copy of this Memorandum Opinion

and Order to Plaintiff at each of the following addresses:

         Robert Jackson                                    Robert Jackson
         15-A-1736                                         405 East 105th Street
         Fishkill Correctional Facility                    Apartment 14H
         271 Matteawan Road                                New York, New York 10029
         P.O. Box 1245
         Beacon, New York 12508-0307


                                                       SO ORDERED:

Dated:     White Plains, New York
           March 16, 2021

                                                      PHILIP M. HALPERN
                                                      United States District Judge


5
 Even if the Court did not grant Defendants’ motion for summary judgment, it would dismiss the action
with prejudice under Federal Rule of Civil Procedure 41(b) as a result of Plaintiff’s failure to prosecute this
action. Indeed, Plaintiff has not filed anything in this case since he filed a proposed discovery schedule
more than a year ago.
                                                      9
